Third District Court of Appeal
                               State of Florida

                       Opinion filed November 05, 2014.
                              _______________

                               No. 3D13-2093
                          Lower Tribunal No. 12-2047
                             ________________


                           Detelina Y.A. Miteva,
                                   Appellant,

                                       vs.

                      American Express Bank, FSB,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

      Detelina Y.A. Miteva, in proper person.

      Zwicker & Associates, P.C., and Zoran D. Jovanovich (Jacksonville), for
appellee.


Before SUAREZ, ROTHENBERG, and LAGOA, JJ.

                          CONFESSION OF ERROR

      PER CURIAM.
      The defendant, Detelina Y.A. Miteva, appeals the trial court’s order entering

summary final judgment in favor of the plaintiff, American Express Bank, FSB

(“American Express”).      As American Express properly concedes, the order

granting summary final judgment in its favor must be reversed because (1) there is

a lack of record evidence to establish that American Express had standing at the

time it filed its breach of contract action against Miteva, see Gonzalez v. Deutsche

Bank Nat’l Trust Co., 95 So. 3d 251, 253-54 (Fla. 2d DCA 2012); Venture

Holdings & Acquisitions Grp., LLC v. A.I.M. Funding Grp., LLC, 75 So. 3d 773,

776 (Fla. 4th DCA 2011), and (2) the incorrect cardmember agreement was

attached to American Express’s complaint. Accordingly, we reverse the order

under review and remand for further proceedings. On remand, American Express

is permitted to (1) establish by record evidence that it had standing at the time it

filed its breach of contract action against Miteva and (2) file an amended complaint

referencing and attaching the correct cardholder agreement.

      Based on American Express’s proper confession of error, we need not

address the remaining issues raised by Miteva.

      Reversed and remanded.




                                         2